PER CURIAM.
We have not been provided with a sufficient record to permit us to make a determination whether the conditions precedent to the issuance of a temporary injunction were performed; however, we find the order containing the injunction facially insufficient. We therefore reverse and remand to permit either party, if he or she is so inclined, to apply for an injunction and we direct compliance with rule 1.160, Florida Rules of Civil Procedure, and section 741.-30, Florida Statutes (1987), should it be appropriate to grant such application.
HERSEY, C.J., and DOWNEY and STONE, JJ., concur.